     Case 2:20-cv-03612-FMO-KS Document 31 Filed 08/31/20 Page 1 of 18 Page ID #:198




 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
        NEUROBRANDS, LLC
12                                          Case No. 2:20-cv-03612-FMO-KS
13                Plaintiff,
        v.                                 PROPOSED
14                                         STIPULATED PROTECTIVE
                                           ORDER
15      NEUROGUM, INC.
16                Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:20-cv-03612-FMO-KS Document 31 Filed 08/31/20 Page 2 of 18 Page ID #:199




 1            Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and based
 2    on the parties’ Stipulated Protective Order (“Stipulation”) filed on August 28,
 3    2020, the terms of the protective order to which the parties have agreed are
 4    adopted as a protective order of this Court (which generally shall govern the
 5    pretrial phase of this action) except to the extent, as set forth below, that those
 6    terms have been modified by the Court’s amendment of paragraph 11 of the
 7    Stipulation.
 8

 9         AGREED TERMS OF THE PROTECTIVE ORDER AS ADOPTED AND
10                                  MODIFIED BY THE COURT1
11

12    1.      A.     PURPOSE AND LIMITATIONS
13            Discovery in this action is likely to involve production of confidential,
14    proprietary, or private information for which special protection from public disclosure
15    and from use for any purpose other than prosecuting this litigation may be warranted.
16    Accordingly, the parties hereby stipulate to and petition the Court to enter the following
17    Order. The parties acknowledge that this Order does not confer blanket protections on
18    all disclosures or responses to discovery and that the protection it affords from public
19    disclosure and use extends only to the limited information or items that are entitled to
20    confidential treatment under the applicable legal principles. The parties further
21    acknowledge, as set forth in Section 12.3, below, that this Order does not entitle them
22    to file confidential information under seal; Civil Local Rule 79-5 sets forth the
23    procedures that must be followed and the standards that will be applied when a party
24    seeks permission from the court to file material under seal.
25

26    1
             The Court’s additions to the agreed terms of the Protective Order are generally indicated in
      bold typeface, and the Court’s deletions are indicated by lines through the text being deleted.
27

28        STIPULATED PROTECTIVE ORDER                     1
     Case 2:20-cv-03612-FMO-KS Document 31 Filed 08/31/20 Page 3 of 18 Page ID #:200




 1          B.     GOOD CAUSE STATEMENT
 2          This action is likely to involve customer and pricing lists and other valuable
 3    research, development, commercial, financial, and/or proprietary information for
 4    which special protection from public disclosure and from use for any purpose other
 5    than prosecution of this action is warranted.       Such confidential and proprietary
 6    materials and information consist of, among other things, confidential business or
 7    financial information, information regarding confidential business practices,
 8    information regarding purchase and sale prices of materials by suppliers,
 9    manufacturers, importers or distributors, information regarding business practices,
10    information regarding the creation, purchase or sale of consumer products, or other
11    confidential research, development, or commercial information (including information
12    implicating privacy rights of third parties), information otherwise generally
13    unavailable to the public, or which may be privileged or otherwise protected from
14    disclosure under state or federal statutes, court rules, case decisions, or common law.
15    Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
16    disputes over confidentiality of discovery materials, to adequately protect information
17    the parties are entitled to keep confidential, to ensure that the parties are permitted
18    reasonable necessary uses of such material in preparation for and in the conduct of trial,
19    to address their handling at the end of the litigation, and serve the ends of justice, a
20    protective order for such information is justified in this matter. It is the intent of the
21    parties that information will not be designated as confidential for tactical reasons and
22    that nothing be so designated without a good faith belief that it has been maintained in
23    a confidential, non-public manner, and there is good cause why it should not be part of
24    the public record of this case.
25

26

27

28      STIPULATED PROTECTIVE ORDER                 2
     Case 2:20-cv-03612-FMO-KS Document 31 Filed 08/31/20 Page 4 of 18 Page ID #:201




 1    2.    DEFINITIONS
 2          2.1    Action: this pending federal lawsuit.
 3          2.2    Challenging Party: a Party or Non-Party that challenges the designation
 4    of information or items under this Order.
 5          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 6    how it is generated, stored or maintained) or tangible things that qualify for protection
 7    under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 8    Statement.
 9          2.4    “ATTORNEYS’ EYES ONLY” Information or Items: information
10    (regardless of how it is generated, stored or maintained) or tangible things that qualify
11    for protection under Federal Rule of Civil Procedure 26(c), and as specified above in
12    the Good Cause Statement that, due to the inherent competitive advantage maintained
13    by one or both parties is only viewable by counsel for the parties and other persons
14    specified below.
15          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as their
16    support staff).
17          2.6    Designating Party: a Party or Non-Party that designates information or
18    items that it produces in disclosures or in responses to discovery as
19    “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
20          2.7    Disclosure or Discovery Material: all items or information, regardless of
21    the medium or manner in which it is generated, stored, or maintained (including,
22

23

24

25

26

27

28      STIPULATED PROTECTIVE ORDER                 3
     Case 2:20-cv-03612-FMO-KS Document 31 Filed 08/31/20 Page 5 of 18 Page ID #:202




 1    among other things, testimony, transcripts, and tangible things), that are produced or
 2    generated in disclosures or responses to discovery in this matter.
 3          2.8    Expert: a person with specialized knowledge or experience in a matter
 4    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 5    expert witness or as a consultant in this Action.
 6          2.9    House Counsel: attorneys who are employed as in-house counsel of a
 7    party to this Action. House Counsel does not include Outside Counsel of Record or
 8    any other outside counsel.
 9          2.10 Non-Party: any natural person, partnership, corporation, association or
10    other legal entity not named as a Party to this action.
11          2.11 Outside Counsel of Record: attorneys who are not employees of a party
12    to this Action but are retained to represent or advise a party to this Action and have
13    appeared in this Action on behalf of that party or are affiliated with a law firm that has
14    appeared on behalf of that party, and includes support staff.
15          2.12 Party: any party to this Action, including all of its officers, directors,
16    employees, consultants, retained experts, and Outside Counsel of Record (and their
17    support staffs).
18          2.13 Producing Party: a Party or Non-Party that produces Disclosure or
19    Discovery Material in this Action.
20          2.14 Professional Vendors: persons or entities that provide litigation support
21    services (e.g., photocopying, videotaping, translating, preparing exhibits or
22

23

24

25

26

27

28      STIPULATED PROTECTIVE ORDER                 4
     Case 2:20-cv-03612-FMO-KS Document 31 Filed 08/31/20 Page 6 of 18 Page ID #:203




 1    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 2    their employees and subcontractors.
 3          2.15 Protected Material:        any Disclosure or Discovery Material that is
 4    designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
 5          2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
 6    from a Producing Party.
 7    3.    SCOPE
 8          The protections conferred by this Stipulation and Order cover not only Protected
 9    Material (as defined above), but also (1) any information copied or extracted from
10    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
11    Material; and (3) any testimony, conversations, or presentations by Parties or their
12    Counsel that might reveal Protected Material.
13          Any use of Protected Material at trial shall be governed by the orders of the trial
14    judge. This Order does not govern the use of Protected Material at trial.
15

16    4.    DURATION
17          Once a case proceeds to trial, information that was designated as
18    CONFIDENTIAL, ATTORNEYS’ EYES ONLY, or maintained pursuant to this Order
19    used or introduced as an exhibit at trial becomes public and will be presumptively
20    available to all members of the public, including the press, unless compelling reasons
21    supported by specific factual findings to proceed otherwise are made to the trial judge
22    in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good
23    cause” showing for sealing documents produced in discovery from “compelling
24    reasons” standard when merits-related documents are part of court record).
25    Accordingly, the terms of this Order do not extend beyond the commencement of the
26    trial for materials used or introduced as an exhibit at trial.
27

28      STIPULATED PROTECTIVE ORDER                   5
     Case 2:20-cv-03612-FMO-KS Document 31 Filed 08/31/20 Page 7 of 18 Page ID #:204




 1          For all other materials that are designated as CONFIDENTIAL, ATTORNEYS’
 2    EYES ONLY, or maintained pursuant to this Order, but not used or introduced as an
 3    exhibit at trial, the confidentiality obligations imposed by this order shall remain in
 4    effect even after final disposition of this litigation until a Designating Party agrees
 5    otherwise in writing or a court order otherwise directs. Final disposition shall be
 6    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 7    or without prejudice; and (2) final judgment herein after the completion and exhaustion
 8    of all appeals, rehearings, remands, trials, or reviews of this Action, including the time
 9    limits for filing any motions or applications for extension of time pursuant to applicable
10    law. After final disposition of this action, a Designating Party may make a written
11    request that a Receiving Party destroy all copies of the Designating Party’s materials
12    designated pursuant to this Order that have not become part of the public record
13    through use at trial or other hearing. The Receiving Party will do so and provide
14    confirmation within sixty (60) days that it has done so.
15

16    5.    DESIGNATING PROTECTED MATERIAL
17          5.1    Exercise of Restraint and Care in Designating Material for Protection.
18    Each Party or Non-Party that designates information or items for protection under this
19    Order must take care to limit any such designation to specific material that qualifies
20    under the appropriate standards. The Designating Party must designate for protection
21    only those parts of material, documents, items or oral or written communications that
22    qualify so that other portions of the material, documents, items or communications for
23    which protection is not warranted are not swept unjustifiably within the ambit of this
24    Order.
25          Mass, indiscriminate or routinized designations are prohibited. Designations
26    that are shown to be clearly unjustified or that have been made for an improper purpose
27

28      STIPULATED PROTECTIVE ORDER                 6
     Case 2:20-cv-03612-FMO-KS Document 31 Filed 08/31/20 Page 8 of 18 Page ID #:205




 1    (e.g., to unnecessarily encumber the case development process or to impose
 2    unnecessary expenses and burdens on other parties) may expose the Designating Party
 3    to sanctions.
 4          If it comes to a Designating Party’s attention that information or items that it
 5    designated for protection do not qualify for protection, that Designating Party must
 6    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 7    Provided, however, that a good faith disagreement regarding qualification for
 8    protection shall not constitute “coming to a Designating Party’s attention” for purposes
 9    of this provision.
10          5.2       Manner and Timing of Designations. Except as otherwise provided in this
11    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
12    or ordered, Disclosure or Discovery Material that qualifies for protection under this
13    Order must be clearly so designated before the material is disclosed or produced.
14          Designation in conformity with this Order requires:
15                    (a)   for information in documentary form (e.g., paper or electronic
16    documents, but excluding transcripts of depositions or other pretrial or trial
17    proceedings), that the Producing Party affix at a minimum, the legend
18    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or the legend
19    “ATTORNEYS EYES ONLY” (hereinafter “ATTORNEYS EYES ONLY legend”),
20    to each page that contains protected material. If only a portion or portions of the
21    material on a page qualifies for protection, the Producing Party also must clearly
22    identify the protected portion(s) (e.g., by making appropriate markings in the margins).
23          A Party or Non-Party that makes original documents available for inspection
24    need not designate them for protection until after the inspecting Party has indicated
25    which documents it would like copied and produced. During the inspection and before
26    the designation, all of the material made available for inspection shall be deemed
27

28      STIPULATED PROTECTIVE ORDER                 7
     Case 2:20-cv-03612-FMO-KS Document 31 Filed 08/31/20 Page 9 of 18 Page ID #:206




 1    “ATTORNEYS’ EYES ONLY.”                After the inspecting Party has identified the
 2    documents it wants copied and produced, the Producing Party must determine which
 3    documents, or portions thereof, qualify for protection under this Order. Then, before
 4    producing the specified documents, the Producing Party must affix the
 5    “CONFIDENTIAL legend” or the “ATTORNEYS’ EYES ONLY legend” to each
 6    page that contains Protected Material. If only a portion or portions of the material on
 7    a page qualifies for protection, the Producing Party also must clearly identify the
 8    protected portion(s) (e.g., by making appropriate markings in the margins).
 9                 (b)    for testimony given in depositions, the Designating Party must
10    identify that the transcript contains Disclosure or Discovery Material on the record.
11    Further, within ten (10) days of receiving the final transcript of the deposition, the
12    Designating Party must identify the specific page and line numbers in the deposition
13    transcript containing Disclosure or Discovery Material.
14                 (c)    for information produced in some form other than documentary and
15    for any other tangible items, that the Producing Party affix in a prominent place on the
16    exterior of the container or containers in which the information is stored the legend
17    “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” If only a portion or portions
18    of the information warrants protection, the Producing Party, to the extent practicable,
19    shall identify the protected portion(s).
20          5.3    Inadvertent Failures to Designate. If notice is given within a reasonable
21    time of a Designating Party’s discovery of an inadvertent failure to designate qualified
22    information or items, such inadvertent failure to designate qualified information or
23    items does not, standing alone, waive the Designating Party’s right to secure protection
24    under this Order for such material. Upon receiving such notice of a designation, the
25

26

27

28      STIPULATED PROTECTIVE ORDER                8
 Case 2:20-cv-03612-FMO-KS Document 31 Filed 08/31/20 Page 10 of 18 Page ID #:207




 1   Receiving Party must make reasonable efforts to assure that the material is treated in
 2   accordance with the provisions of this Order.
 3   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4         6.1    Timing of Challenges.       Any Party or Non-Party may challenge a
 5   designation of confidentiality at any time that is consistent with the Court’s Scheduling
 6   Order.
 7         6.2    Meet and Confer.      The Challenging Party shall initiate the dispute
 8   resolution process under Local Rule 37.1 et seq.
 9         6.3    The burden of persuasion in any such challenge proceeding shall be on
10   the Designating Party. Frivolous challenges, and those made for an improper purpose
11   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
12   expose the Challenging Party to sanctions. Unless the Designating Party has waived
13   or withdrawn the confidentiality designation, all parties shall continue to afford the
14   material in question the level of protection to which it is entitled under the Producing
15   Party’s designation until the Court rules on the challenge.
16   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
17         7.1    Basic Principles. A Receiving Party may use Protected Material that is
18   disclosed or produced by another Party or by a Non-Party in connection with this
19   Action only for prosecuting, defending or attempting to settle this Action. Such
20   Protected Material may be disclosed only to the categories of persons and under the
21   conditions described in this Order. When the Action has been terminated, a Receiving
22   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
23         Protected Material must be stored and maintained by a Receiving Party at a
24   location and in a secure manner that ensures that access is limited to the persons
25   authorized under this Order.
26

27

28    STIPULATED PROTECTIVE ORDER                  9
 Case 2:20-cv-03612-FMO-KS Document 31 Filed 08/31/20 Page 11 of 18 Page ID #:208




 1         7.2    Disclosure of “CONFIDENTIAL” Information or Items.                  Unless
 2   otherwise ordered by the court or permitted in writing by the Designating Party, a
 3   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
 4   only to:
 5                (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
 6   well as employees of said Outside Counsel of Record to whom it is reasonably
 7   necessary to disclose the information for this Action;
 8                (b)   the officers, directors, and employees (including House Counsel)
 9   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
10                (c)   Experts (as defined in this Order) of the Receiving Party to whom
11   disclosure is reasonably necessary for this Action and who have signed the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13                (d)   the court and its personnel;
14                (e)   court reporters and their staff;
15                (f)   professional jury or trial consultants, mock jurors, and Professional
16   Vendors to whom disclosure is reasonably necessary for this Action and who have
17   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18                (g)   the author or recipient of a document containing the information or
19   a custodian or other person who otherwise possessed or knew the information;
20                (h)   during their depositions, witnesses, and attorneys for witnesses, in
21   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
22   party requests that the witness sign the form attached as Exhibit A hereto; and (2) they
23   will not be permitted to keep any confidential information unless they sign the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
25   by the Designating Party or ordered by the court. Pages of transcribed deposition
26   testimony or exhibits to depositions that reveal Protected Material may be separately
27

28    STIPULATED PROTECTIVE ORDER                 10
 Case 2:20-cv-03612-FMO-KS Document 31 Filed 08/31/20 Page 12 of 18 Page ID #:209




 1   bound by the court reporter and may not be disclosed to anyone except as permitted
 2   under this Stipulated Protective Order; and
 3                (i)   any mediator or settlement officer, and their supporting personnel,
 4   mutually agreed upon by any of the parties engaged in settlement discussions.
 5         7.3    Disclosure of “ATTORNEYS EYES ONLY” Information or Items.
 6   Unless otherwise ordered by the court or permitted in writing by the Designating Party,
 7   a Receiving Party may disclose any information or item designated “ATTORNEYS
 8   EYES ONLY” only to:
 9                (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
10   well as employees of said Outside Counsel of Record to whom it is reasonably
11   necessary to disclose the information for this Action;
12                (b)   Experts (as defined in this Order) of the Receiving Party to whom
13   disclosure is reasonably necessary for this Action and who have signed the
14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15                (c)   the court and its personnel;
16                (d)   court reporters and their staff;
17                (e)   professional jury or trial consultants, mock jurors, and Professional
18   Vendors to whom disclosure is reasonably necessary for this Action and who have
19   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20                (f)   the author or recipient of a document containing the information or
21   a custodian or other person who otherwise possessed or knew the information;
22                (g)   any mediator or settlement officer, and their supporting personnel,
23   mutually agreed upon by any of the parties engaged in settlement discussions.
24   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
25         PRODUCED IN OTHER LITIGATION
26

27

28    STIPULATED PROTECTIVE ORDER                  11
 Case 2:20-cv-03612-FMO-KS Document 31 Filed 08/31/20 Page 13 of 18 Page ID #:210




 1         If a Party is served with a subpoena or a court order issued in other litigation that
 2   compels disclosure of any information or items designated in this Action as
 3   “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” that Party must:
 4                (a)   promptly notify in writing the Designating Party. Such notification
 5   shall include a copy of the subpoena or court order;
 6                (b)   promptly notify in writing the party who caused the subpoena or
 7   order to issue in the other litigation that some or all of the material covered by the
 8   subpoena or order is subject to this Order. Such notification shall include a copy of
 9   this Order; and
10                (c)   cooperate with respect to all reasonable procedures sought to be
11   pursued by the Designating Party whose Protected Material may be affected.
12         If the Designating Party timely seeks a protective order, the Party served with
13   the subpoena or court order shall not produce any information designated in this action
14   as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” before a determination by
15   the court from which the subpoena or order issued, unless the Party has obtained the
16   Designating Party’s permission. The Designating Party shall bear the burden and
17   expense of seeking protection in that court of its confidential material and nothing in
18   these provisions should be construed as authorizing or encouraging a Receiving Party
19   in this Action to disobey a lawful directive from another court.
20   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
21         PRODUCED IN THIS LITIGATION
22                (a)   The terms of this Order are applicable to information produced by
23   a Non-Party in this Action and designated as “CONFIDENTIAL” or “ATTORNEYS’
24   EYES ONLY.” Such information produced by Non-Parties in connection with this
25   litigation is protected by the remedies and relief provided by this Order. Nothing in
26

27

28    STIPULATED PROTECTIVE ORDER                  12
 Case 2:20-cv-03612-FMO-KS Document 31 Filed 08/31/20 Page 14 of 18 Page ID #:211




 1   these provisions should be construed as prohibiting a Non-Party from seeking
 2   additional protections.
 3                (b)    In the event that a Party is required, by a valid discovery request, to
 4   produce a Non-Party’s confidential information in its possession, and the Party is
 5   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
 6   information, then the Party shall:
 7                       (1)   promptly notify in writing the Requesting Party and the Non-
 8   Party that some or all of the information requested is subject to a confidentiality
 9   agreement with a Non-Party;
10                       (2)   promptly provide the Non-Party with a copy of the Stipulated
11   Protective Order in this Action, the relevant discovery request(s), and a reasonably
12   specific description of the information requested; and
13                       (3)   make the information requested available for inspection by
14   the Non-Party, if requested.
15                (c)    If the Non-Party fails to seek a protective order from this court
16   within 14 days of receiving the notice and accompanying information, the Receiving
17   Party may produce the Non-Party’s confidential information responsive to the
18   discovery request. If the Non-Party timely seeks a protective order, the Receiving
19   Party shall not produce any information in its possession or control that is subject to
20   the confidentiality agreement with the Non-Party before a determination by the court.
21   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
22   of seeking protection in this court of its Protected Material.
23   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
25   Protected Material to any person or in any circumstance not authorized under this
26   Order, the Receiving Party must immediately (a) notify in writing the Designating
27

28    STIPULATED PROTECTIVE ORDER                  13
 Case 2:20-cv-03612-FMO-KS Document 31 Filed 08/31/20 Page 15 of 18 Page ID #:212




 1   Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized
 2   copies of the Protected Material, (c) inform the person or persons to whom
 3   unauthorized disclosures were made of all the terms of this Order, and (d) request such
 4   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that
 5   is attached hereto as Exhibit A.
 6   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 7         PROTECTED MATERIAL
 8         When a Producing Party gives notice to Receiving Parties that certain
 9   inadvertently produced material is subject to a claim of privilege or other protection,
10   or when a Receiving Party reasonably suspects that it has received privileged
11   documents or information that the Producing Party inadvertently produced, the
12   obligations of the Receiving Parties are those set forth in Federal Rule of Civil
13   Procedure 26(b)(5)(B) and California Rule of Professional Conduct, Rule 4.4, i.e. that
14   the Receiving Party will refrain from using or examining the material any further and
15   shall promptly notify the Producing Party of the potential inadvertent disclosure, and
16   – on notification or confirmation from the Producing Party that the material was
17   privileged and inadvertently disclosed – shall promptly return, sequester, or destroy
18   the specified information and any copies it has and take reasonable steps to retrieve the
19   information if the Receiving Party disclosed it before being notified. The parties will
20   work together to resolve any disputes as to whether materials at issue are protected by
21   privilege, with guidance from the Court as necessary. consistent with Local Rule 37.1,
22   et seq. and the Court’s pre-motion discovery procedures.
23         Pursuant to Federal Rule of Evidence 502(d) and (e), the Parties agree that the
24   inadvertent or unintentional production of privileged material shall not be deemed a
25   waiver in whole or in part of a party’s claim of privilege. The Parties agree that prompt
26   notice or confirmation of an inadvertent disclosure constitutes reasonable steps to
27

28    STIPULATED PROTECTIVE ORDER                   14
 Case 2:20-cv-03612-FMO-KS Document 31 Filed 08/31/20 Page 16 of 18 Page ID #:213




 1   rectify the error pursuant to Federal Rule of Evidence 502(b). This provision is not
 2   intended to modify whatever procedure may be established in an e-discovery order that
 3   provides for production without prior privilege review.
 4   12.   MISCELLANEOUS
 5         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 6   person to seek its modification by the Court in the future.
 7         12.2 Right to Assert Other Objections. By stipulating to the entry of this Order,
 8   no Party waives any right it otherwise would have to object to disclosing or producing
 9   any information or item on any ground not addressed in this Order. Similarly, no Party
10   waives any right to object on any ground to use in evidence of any of the material
11   covered by this Order.
12         12.3 Filing Protected Material. A Party that seeks to file under seal any
13   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
14   only be filed under seal pursuant to a court order authorizing the sealing of the specific
15   Protected Material at issue. If a Party’s request to file Protected Material under seal is
16   denied by the court, then the Receiving Party may file the information in the public
17   record unless otherwise instructed by the court.
18   13.   FINAL DISPOSITION
19         After the final disposition of this Action, as defined in paragraph 4, within 60
20   days of a written request by the Designating Party, each Receiving Party must return
21   all Protected Material to the Producing Party or destroy such material. As used in this
22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected
24   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
25   must submit a written certification to the Producing Party (and, if not the same person
26   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
27

28    STIPULATED PROTECTIVE ORDER                  15
 Case 2:20-cv-03612-FMO-KS Document 31 Filed 08/31/20 Page 17 of 18 Page ID #:214




 1   category, where appropriate) all the Protected Material that was returned or destroyed
 2   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 3   compilations, summaries or any other format reproducing or capturing any of the
 4   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 5   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 6   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
 7   attorney work product, and consultant and expert work product, even if such materials
 8   contain Protected Material.     Any such archival copies that contain or constitute
 9   Protected Material remain subject to this Order as set forth in Section 4 (DURATION).
10   14.   VIOLATION
11         Any violation of this Order may be punished by appropriate measures including,
12   without limitation, contempt proceedings and/or monetary sanctions.
13

14         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
15
     DATED: August 31, 2020
16

17
                                                      KAREN L. STEV
                                                               STEVENSON
                                                                  VENSON
18                                              UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28    STIPULATED PROTECTIVE ORDER                  16
 Case 2:20-cv-03612-FMO-KS Document 31 Filed 08/31/20 Page 18 of 18 Page ID #:215




 1                                         EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, _____________________________________ [print or type full name], of
 4   ____________________________________________ [print or type full address],
 5   declare under penalty of perjury that I have read in its entirety and understand the
 6   Stipulated Protective Order that was issued by the United States District Court for the
 7   Central District of California on August 31, 2020 in the case of Neurobrands, LLC v.
 8   NeuroGum, Inc., Case No. 2:20-cv-03612-FMO-KS. I agree to comply with and to be
 9   bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment
11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
12   any information or item that is subject to this Stipulated Protective Order to any person
13   or entity except in strict compliance with the provisions of this Order. I further agree
14   to submit to the jurisdiction of the United States District Court for the Central District
15   of California for enforcing the terms of this Stipulated Protective Order, even if such
16   enforcement proceedings occur after termination of this action. I hereby appoint
17   ______________________________             [print    or     type    full    name]      of
18   ___________________________ [print or type full address and telephone number] as
19   my California agent for service of process in connection with this action or any
20   proceedings related to enforcement of this Stipulated Protective Order.
21

22   Date:
23   City and State where sworn and signed:
24

25   Printed name:
26   Signature:
27

28    STIPULATED PROTECTIVE ORDER                  17
